218 F.2d 852
95 U.S.App.D.C. 41
Samuel HERMAN, Appellant,v.Whitney GILLILLAND et al., Members of the Foreign ClaimsSettlement Commission, Appellees.
No. 12279.
United States Court of Appeals, District of Columbia Circuit.
Argued Dec. 3, 1954.Decided Jan. 13, 1955.Petition for Rehearing Denied Feb. 2, 1955.

[95 U.S.App.D.C. 42] Mr. Kenneth N. Parkinson, Washington, D.C., with whom Mr. Joseph L. Nellis, Washington, D.C., was on the brief, for appellant.
Mr. Robert L. Toomey, Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit judges.
PER CURIAM.


1
The District Court, in a prior suit for judicial review of an administrative decision, granted summary judgment against plaintiff-appellant, and we affirmed.  Herman v. Dulles, 1953, 92 U.S.App.D.C. 303, 205 F.2d 715, affirming Herman v. Acheson, D.C.1952, 108 F. Supp. 723.  The present suit is like the former one, but alleges that the plaintiff has newly-discovered evidence of bias and prejudice on the part of those who made the original administrative decision adverse to him (viz., the former membership of the International Claims Commission).  The District Court again granted summary judgment.  We again affirm.  The issue of bias and prejudice was raised in appellant's first action, was urged here in his brief on appeal, and was determined against him.1  The matter is res judicata.  Calvin v. Calvin, 1954, 94 U.S.App.D.C.  ,  214 F.2d 226, 228.


2
Affirmed.



1
 We said that the evidence against appellant was sufficient, and that the Commission took action "after fair investigation, with such a notice, hearing and opportunity to answer * * * as would constitute due process." 205 F.2d at page 717